The prisoner was the mother of three children, the oldest of whom, a boy fourteen years old, was deformed and a cripple. For about two years she had been very much out of health, and from being lively, active and industrious, she had become listless, desponding and taciturn. She became convinced she could not live long, and expressed her anxiety as to what would become of her poor, decrepit boy when she should die. One day when her husband had gone into the field to his work, and taken the youngest child with him, she sent the next youngest child to her father to ask him to come to the house. When that child started on the errand her deformed brother was sitting in a chair in the woodshed, picking a goose. When she returned from the errand she found him sitting in the same chair, with his head leaning on the back of another chair, placed just before him. He was dead, his head having been cut nearly off by blows on the hack of his neck. It seemed that she had sent that child on the errand oil purpose that she might be alone with her son, and then she had struck him two blows with an ax, nearly severing his head from his body.
She freely confessed having done it, and made no attempt to escape or to palliate the offense.
A good deal of testimony was given showing a gradual hut clearly marked change in her character and conduct within the previous two years, and that prior to her sickness she had been very fond of the deceased, and more full of care for him than for any other member of her family.
*581She was acquitted on the ground of insanity, and the jury having certified that her insanity still continued, she was committed to the State lunatic asylum.
The restilt of this case appears from the following letter:
State Lunatic Asylum, Utica, May 15, 1868.
Hon. J. W. Edmonds —
Dear Sir : Tour note of the 13th inst. is received. Catharine Doran was admitted to this asylum September 22,1848, on an order of the Court of Oyer and Terminer for St. Lawrence county, and was discharged “recovered” September 14, 1849. As her treatment here was previous to my connection with the asylum, I have no personal knowledge of the case. The first record indicating any change in her mental condition is dated November, 1848. She then “seems fully to realize what she has done.” February 1, 1849, she is stated to be yet “ somewhat weak and childish.” Her husband came for her, and we have not heard from her since.
I am, very respectfully, yours,
JOHN P. GRAY.